NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 6 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10303

                Plaintiff-Appellee,             D.C. No. 3:19-cr-00012-MMD-
                                                WGC-1
v.

EDWARD WRIGHT,                                  MEMORANDUM*

                Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                  Miranda M. Du, Chief District Judge, Presiding

                    Argued and Submitted November 15, 2021
                            San Francisco, California

Before: PAEZ and FRIEDLAND, Circuit Judges, and KORMAN,** District Judge.

      On January 28, 2019, Timothy Bennett (“Bennett”) told Detective Laura

Thomsen (“Thomsen”) that he had found about twenty images of child pornography

on Edward Wright’s (“Wright”) tablet depicting children ranging from about four to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
ten years old. Bennett said he had seen these when Wright loaned him the tablet and

described some of the images as displaying girls’ private areas in sexually graphic

ways.

        Bennett explained to Thomsen how he knew Wright. Specifically, Bennett

lived in a studio apartment in subsidized housing and had permitted Wright (who

was homeless) to move in a few months earlier. Bennett also told Thomsen that he

and Wright did not get along as roommates and described an incident where Bennett

attempted to choke Wright. Bennett additionally stated that he wanted to kick Wright

out of his apartment by February 1, 2019 because Wright did not have money to pay

rent. Bennett also mentioned that he (Bennett) had a prior felony conviction from

2007.

        The next morning, Thomsen arrested Wright for failure to update his sex

offender registration and seized his electronic devices, including his phone, watch,

and tablet. Thomsen then obtained a search warrant to examine Wright’s tablet, the

contents of which Bennett had described, as well as his other electronic devices. The

warrant application explained that Wright had previously been convicted of

possessing child pornography, that he had a history of failing to update his

registration as a sex offender, that he was under investigation as a suspect for the

sexual abuse of a four-year-old girl, and that he had failed to show up for a polygraph

related to those allegations. Thomsen’s warrant application also relayed much of the


                                          2
information that she had received from Bennett. Nevertheless, it omitted

information, including that: (1) Bennett and Wright got into a physical altercation,

(2) Bennett allowed Wright to stay with him in his apartment in violation of the rules

for Bennett’s subsidized housing, (3) Bennett wanted Wright out of his apartment

and arrested, (4) Bennett had passwords to Wright’s electronic devices and had

accessed them without Wright’s permission at least once, and (5) Bennett had a 2007

felony conviction for obtaining money by false pretenses and grand larceny.

      The search of Wright’s tablet revealed approximately 250 to 300 images of

child pornography, including images involving sexual violence. After Wright was

indicted for receiving and possessing child pornography in violation of 18 U.S.C.

§ 2256(8), he moved to suppress this evidence, arguing that Thomsen had

deliberately omitted information from the warrant application that cast doubt on

Bennett’s credibility. While the district judge was critical of Thomsen for failing to

disclose Bennett’s potential motives for reporting Wright’s crimes, she nevertheless

concluded that the issuing judge “still could have found Bennett sufficiently credible

even with the [omissions] added back in.” The district court then explained that the

application included enough other information to establish probable cause even in

light of Bennett’s diminished credibility. First, the warrant application disclosed that

Wright had previously pled guilty to possessing child pornography, which “made it

somewhat more likely that his electronic devices contained child pornography.”


                                           3
Second, the application stated that Thomsen had been investigating and had arrested

Wright for failure to update his sex offender registration. Third, the warrant

application explained that Wright was the suspect in the sexual assault of a four-

year-old child and had failed to appear for a polygraph associated with the

investigation. The district judge explained that these facts made it easier to draw the

inference that Wright’s devices contained child pornography, that he was on the run

from law enforcement, and that he had something to hide. The court held that these

three sets of facts, together with Bennett’s report, supported a finding of probable

cause.

         Wright entered a conditional guilty plea to one count of possessing child

pornography in violation of 18 U.S.C. § 2256(8) that preserved his right to appeal

the denial of his suppression motion. In this appeal, which followed the entry of a

final judgment of conviction, Wright argues that the evidence obtained from the

search of his tablet should have been suppressed. We review de novo a district

court’s denial of a motion to suppress. United States v. Zapien, 861 F.3d 971, 974

(9th Cir. 2017). Because it is not disputed that Thomsen omitted information related

to Bennett from the search warrant affidavit, “[t]he key inquiry is whether probable

cause remains once the evidence presented to the magistrate judge is supplemented

with the challenged omissions.” United States v. Perkins, 850 F.3d 1109, 1119 (9th

Cir. 2017) (internal quotations marks and citation omitted). It does.


                                          4
       The omissions in Thomsen’s affidavit undermined Bennett’s credibility as an

informant, but they did not render his statements entirely untrustworthy. See United

States v. Meling, 47 F.3d 1546, 1555 (9th Cir. 1995) (“[T]he fact that an informant

has an ulterior or impure motive in coming forward to provide information to the

police does not preclude a finding that the informant is nevertheless credible.”).

Indeed, aside from the specific information he provided, Bennett disclosed the facts

that suggested he had a motive to report Wright. These disclosures are not of the

kind that would be made by a person providing false information. They enhance

rather than undermine Bennett’s credibility. So too does the fact that Bennett

subjected himself to possible criminal prosecution for making false or misleading

statements to a public officer. See Nev. Rev. Stat. § 197.190; see also Adams v.

Williams, 407 U.S. 143, 146–47 (1972) (recognizing the significance of exposure to

criminal prosecution for false statements as a factor in evaluating an informant’s

credibility).

       The allegations in the affidavit, even without the information Bennett

provided, demonstrated that Wright had acted in a manner consistent with “an

abnormal sexual attraction to children.” Pedophilia, Stedman’s Medical Dictionary

for the Health Professions and Nursing (7th ed. 2012). He had a previous conviction

for possessing child pornography, was under investigation for failing to update his

sex offender registration, was suspected of sexually assaulting a four-year-old child,


                                          5
and failed to appear for a polygraph related to that allegation. Although such a

history does not, by itself, “establish probable cause to search a suspected child

molester’s home for child pornography,” United States v. Needham, 718 F.3d 1190,

1195 (9th Cir. 2013), it may support an inference that the suspect possesses

additional child pornography, see Perkins, 850 F.3d at 1119–20. See also Jones v.

United States, 362 U.S. 257, 271 (1960) (noting that evidence that the defendant

“was a known user of narcotics made the [narcotics] charge against him much less

subject to scepticism than would be such a charge against one without such a

history”), overruled on other grounds by United States v. Salvucci, 448 U.S. 83

(1980).

      Against this backdrop, the information that Bennett provided appears

plausible and credible. All of these facts, together, were sufficient to establish

probable cause. In sum, Wright’s motion to suppress was properly denied.1




      1
             Contrary to Wright’s argument, the officers’ biometric scan of his
face to unlock his phone—which contained no child pornography—does not
amount to “flagrant disregard” of his Fifth Amendment rights such that it could
justify suppressing the evidence lawfully obtained from his tablet. United States v.
Chen, 979 F.2d 714, 717 (9th Cir. 1992). Nor did the prosecution’s delay in
providing discovery material “result[] in prejudice to substantial rights” such that
Wright would be entitled to suppression to remedy any violation. United States v.
Amlani, 111 F.3d 705, 712 (9th Cir. 1997) (internal quotation marks and citation
omitted).


                                         6
       Finally, Wright challenges four conditions of his supervised release. Because

Wright signed a valid appeal waiver, he may argue on appeal only that those

conditions “exceed[] the permissible statutory penalty [for the crime] or violate[]

the Constitution.” United States v. Watson, 582 F.3d 974, 981 (9th Cir. 2009). Yet

our precedents establish the legality of all the challenged conditions. See United

States v. Gibson, 998 F.3d 415, 422–23 (9th Cir. 2021) (risk notification), petition

for cert. docketed, No. 21-6465 (Dec. 1, 2021); United States v. Ochoa, 932 F.3d

866, 869–71 (9th Cir. 2019) (prohibiting access to material depicting sexually

explicit conduct involving adults to defendant convicted of child pornography

offense); United States v. Quinzon, 643 F.3d 1266, 1271–75 (9th Cir. 2011)

(computer monitoring for defendant convicted of child pornography offense);

United States v. Stoterau, 524 F.3d 988, 1003–04 (9th Cir. 2008) (polygraph

testing).

       AFFIRMED.




                                          7